Citation Nr: 0423492	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-06 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1943 to December 1945.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board and was 
reopened and remanded in November 2003.

In August 2004, the Board granted the appellant's motion to 
advance his appeal on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  The veteran's current bilateral conjunctivitis is 
causally related to the conjunctivitis manifested during his 
active duty service. 

2.  The veteran's current bilateral eye disorders other than 
conjunctivitis are not causally related to the veteran's 
active duty service or to the conjunctivitis manifested 
during such service.  


CONCLUSIONS OF LAW

1.  Chronic bilateral conjunctivitis was incurred in the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).  

2.  Bilateral eye disability other than chronic 
conjunctivitis was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted and discussed in detail by the Board in the November 
2003 decision which found new and material evidence to reopen 
the veteran's claim, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted in November 2000 and VA has issued 
regulations to implement VCAA.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  

In the November 2003 decision, the Board found that the 
veteran has been furnished proper VCAA notice in letters from 
the RO dated in December 2000, February 2000, and April 2001.  
Subsequent to the November 2003 Board decision, the United 
States Court of Appeals for Veteran Claims' held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet.App. 112 (2004).  
In this case, VCAA notice was furnished prior to the October 
2001 rating decision which gives rise to this appeal.  The 
notice was therefore timely. 

With regard to the assistance provisions of VCAA and 
implementing regulations, the Board finds that no further 
action is necessary.  The record includes service medical 
records, post-service medical records, statements from the 
veteran and from others in support of his claim, and VA 
examination reports.  Pursuant to a November 2003 remand, the 
Board has obtained another medical opinion as to causation.  
The record as it now stands includes sufficient competent 
evidence to allow for review of the veteran's appeal and no 
further development is necessary.  

Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The veteran contends that he continues to suffer from 
conjunctivitis which began during service and that this 
disorder has resulted in vision problems.  Service medical 
records do support a finding that the veteran was treated for 
bilateral conjunctivitis in August 1945 just a few months 
before his discharge from active duty.  He was treated by 
medication, and the fact that no abnormalities of the eyes 
were reported on discharge examination in December 1945 
suggests that the conjunctivitis may have been acute in 
nature and resolved with treatment.  

However, the Board believes it significant that 
conjunctivitis was diagnosed by G.B.M., M.D. in October 1948 
and that a diagnosis of chronic bilateral conjunctivitis was 
made on VA examination in December 1948.  This suggests that 
the conjunctivitis was chronic in nature.  VA examination in 
April 2002 also included a diagnosis of chronic 
conjunctivitis, although this examiner was of the opinion 
that the disorder was not related to service.  Resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
service connection is warranted for chronic bilateral 
conjunctivitis on the basis that this disorder was first 
manifested during service.  

However, the Board must also find that the preponderance of 
the evidence is against a finding that any other current eye 
disorders are related to service.  The record includes a 
reference to cataract surgery in the early 1990's and the 
examiner who conducted the April 2002 VA examination 
diagnosed ectropion OU OS>OD and bilateral pseudophakia with 
opaque capsule OS.  This examiner was of the opinion that the 
eye disability was not related to service.  With the 
exception of conjunctivitis for reasons discussed above, the 
Board believes that the evidence supports a finding that 
these additional disorders are not related to service.  No 
such disorders were manifested at anytime during service and 
no eye abnormalities were noted on discharge examination.  
Moreover, other than both conjunctiva being described as 
injected at the time of VA examination in December 1948, no 
other eye abnormalities were noted.  The Board also notes 
that an October 1948 report by G.B.M., M.D. refers to 
conjunctivitis but indicates that the corneae, lens, media, 
and fundi were normal in appearance.  Vision was reported to 
be 20/20 in both eyes without glasses at that time.  These 
items of evidence also support a finding that no eye 
disorders other than conjunctivitis were present at that 
time.  Additionally, the March 2004 VA examination report 
concluded that the veteran's current "floppy eye syndrome" 
was not related to his in-service conjunctivitis.  

In sum, the record shows that the veteran has chronic 
bilateral conjunctivitis which is related to service and 
other eye disorders which medical personnel have found are 
not related to the conjunctivitis.  As noted above, there is 
also no evidence that these other eye disorders were 
manifested during service.  The Board therefore finds that 
the preponderance of the evidence is against a finding that 
any current eye disorders other than chronic bilateral 
conjunctivitis are related to service or to the chronic 
bilateral conjunctivitis which the Board has otherwise found 
to be service-connected.  




ORDER

Entitlement to service connection for chronic bilateral 
conjunctivitis is warranted.  To that extent, the appeal is 
granted. 

Entitlement to chronic eye disability other than bilateral 
conjunctivitis is not warranted.  To that extent, the appeal 
is denied. 


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




